     Case 1:20-mj-00402-SJB Document 3 Filed 06/01/20 Page 1 of 6 PageID #: 7
                                                  U.S. Department of Justice


                                                  United States Attorney
                                                  Eastern District of New York
RMT/AAS:ICR/JEA                                   271 Cadman Plaza East
                                                  Brooklyn, New York 11201


                                                  June 1, 2020

By E-Mail and ECF

The Honorable Steven M. Gold
United States Magistrate Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

              Re:    United States v. Samantha Shader
                     Magistrate Docket No. 20-402

Dear Judge Gold:

                Later today, defendant Samantha Shader is scheduled to be presented before
Your Honor on the above-referenced complaint. For the reasons set forth below, the
government respectfully submits that the Court should enter a permanent order of detention
because the defendant presents a severe and ongoing danger to the community and a serious
risk of flight.

I.      The Offense Conduct1

               On the night of May 29, into the early morning of May 30, 2020, thousands of
people held large demonstrations in Brooklyn, New York to protest the death of George
Floyd, an African-American man who died during an arrest by Minneapolis police officers
earlier that week. During the otherwise lawful demonstrations, certain individuals and
groups of individuals unlawfully obstructed the flow of vehicle traffic on city streets and
refused commands from New York City Police Department (“NYPD”) officers to leave the
streets and return to the sidewalks. Some individuals and groups of individuals vandalized
vehicles and businesses with graffiti and smashed the vehicles and windows of the
businesses with heavy objects. Some individuals and groups of individuals targeted the
NYPD, vandalizing NYPD vehicles that had responded to the protests, and in some cases,

1
       Detailed herein are a proffer of the relevant facts and a discussion of the applicable
law pertaining to the pretrial detention of the defendant. See United States v. LaFontaine,
210 F.3d 125, 130-31 (2d Cir. 2000) (government entitled to proceed by proffer in detention
hearings).
   Case 1:20-mj-00402-SJB Document 3 Filed 06/01/20 Page 2 of 6 PageID #: 8



attempting to gain access to NYPD stationhouses without authorization, thus interfering and
obstructing the NYPD’s efforts to maintain and restore order.

               In the late hours of May 29, 2020, the defendant Samantha Shader approached
an NYPD vehicle parked in the vicinity of Eastern Parkway and Washington Avenue in
Crown Heights, Brooklyn. A video provided to law enforcement from a witness captured the
events. The video initially shows Shader light an incendiary device – specifically, a bottle
containing an incendiary chemical (sometimes referred to as a “Molotov cocktail” device) –
while an unidentified male attempts to shield Shader from onlookers. Shader then threw the
Molotov cocktail at the NYPD vehicle, which was occupied by four NYPD officers. The
Molotov cocktail shattered two windows of the NYPD vehicle on impact and caused internal
damage to the NYPD vehicle. The officers were able to escape the vehicle before being
seriously injured. An image of the defendant Shader throwing the Molotov cocktail is shown
below.




              After observing Shader throw the Molotov cocktail, officers pursued and
apprehended Shader while she attempted to flee. Shader attempted to resist the officers and
assaulted one of the officers by biting him in the leg.

             Thereafter, Shader was charged in the Eastern District of New York with
causing damage by fire and explosives of a police vehicle, in violation of 18 U.S.C. § 844(i).




                                              2
      Case 1:20-mj-00402-SJB Document 3 Filed 06/01/20 Page 3 of 6 PageID #: 9



II.      Legal Standard

               Under the Bail Reform Act, Title 18, United States Code, Sections 3141 et
seq., federal courts are empowered to order a defendant’s detention pending trial upon a
determination that the defendant is either a danger to the community or a risk of flight. See
18 U.S.C. § 3142(e) (a judicial officer “shall” order detention if “no condition or
combination of conditions would reasonably assure the appearance of the person as required
and the safety of any other person and the community”). A finding of dangerousness must
be supported by clear and convincing evidence. See United States v. Ferranti, 66 F.3d 540,
542 (2d Cir. 1995); United States v. Chimurenga, 760 F.2d 400, 405 (2d Cir. 1985). A
finding of risk of flight must be supported by a preponderance of the evidence. See United
States v. Jackson, 823 F.2d 4, 5 (2d Cir. 1987); Chimurenga, 760 F.2d at 405.

               The Bail Reform Act lists the following factors to be considered in the
detention analysis: (1) the nature and circumstances of the offenses charged; (2) the weight
of the evidence against the defendant; (3) the history and characteristics of the defendant; and
(4) the nature and seriousness of the danger to any person or the community that would be
posed by the defendant’s release. See 18 U.S.C. § 3142(g). As discussed below, these
factors weigh heavily against pretrial release.

                For certain offenses, including the offense charged in the Complaint, the law
presumes that there is no set of conditions that will reasonably assure the defendant’s
appearance or the safety of the community. 18 U.S.C. § 3142(e)(3). This presumption may
be rebutted by the defendant, provided the defendant is able to present evidence that she is
neither a danger nor a risk of flight. See United States v. Mercedes, 254 F.3d 433, 436 (2d
Cir. 2001). Even upon such a showing, however, the presumption in favor of detention
“does not disappear entirely, but remains a factor to be considered among those weighed[,]”
id., because it “reflects Congress’s substantive judgment that particular classes of offenders
should ordinarily be detained prior to trial” and “represents Congressional findings that
certain offenders . . . are likely to continue to engage in criminal conduct undeterred either by
the pendency of charges against them or by the imposition of monetary bond or other release
conditions.” United States v. Stone, 608 F3d 939, 945-946 (6th Cir. 2010) (internal
quotation marks and citation omitted) (ellipsis in original).

                Evidentiary rules do not apply at detention hearings and the government is
entitled to present evidence by way of proffer, among other means. See 18 U.S.C.
§ 3142(f)(2); see also LaFontaine, 210 F.3d at 130-31. In the pre-trial context, few detention
hearings involve live testimony or cross-examination. Most proceed on proffer. Id. at 131.
This is because bail hearings are “typically informal affairs, not substitutes for trial or
discovery.” Id. (internal quotation marks omitted); see also Mercedes, 254 F.3d at 437
(“[The defendant] has twice been convicted of weapon possession--one felony conviction,
and one misdemeanor conviction. We find the district court committed clear error in failing
to credit the government’s proffer with respect to [the defendant’s] dangerousness.”).


                                               3
   Case 1:20-mj-00402-SJB Document 3 Filed 06/01/20 Page 4 of 6 PageID #: 10



III.   The Court Should Enter a Permanent Order of Detention
              The factors to be considered in the detention analysis show that the defendant
presents both a severe and ongoing danger to the community and a serious risk of flight if
released on bond. Because the law presumes that there is no set of conditions that will
reasonably assure the defendant’s appearance or the safety of the community, and because
that presumption cannot be rebutted for the reasons set forth below, the Court should enter a
permanent order of detention for the defendant pending trial.

       A.     The Nature and Circumstances of the Offense Charged

               The defendant’s criminal conduct was extraordinarily serious. She hurled a
Molotov cocktail at an NYPD vehicle with emergency lights on and occupied by four police
officers, causing damage to the vehicle and putting the officers’ lives in serious danger.
Moreover, the defendant committed this violent act while surrounded by dozens of innocent
bystanders who could have been injured or killed by her attack.

              The defendant’s motivation is not in question here – she wanted to cause harm
to NYPD officers and damage NYPD property. She continued attacking the officers when
they sought to apprehend her, biting one of those officers in the leg.

               In listing the “nature and circumstances of the offense charged” as a criterion
in the detention analysis, the Bail Reform Act specifically provides that the Court is to
consider whether the crime charged is, among others, a crime of violence, a Federal crime of
terrorism, or a crime involving an explosive or destructive device. See 18 U.S.C. §
3142(g)(1). The charged offense falls within multiple such categories, confirming that
Congress viewed this crime as sufficiently serious to factor against release on bond.

               Indeed, as set forth above, Congress recognized the seriousness of the charged
offense by specifically enumerating 18 U.S.C. § 844(i) among those offenses that carry a
presumption that no condition or combination of conditions will be sufficient to permit a
defendant to be released on bond. Specifically, Section 844(i), which carries a maximum
term of 20 years’ imprisonment, is “an offense listed in section 2332b(g)(5)(B) of title 18,
United States Code, for which a maximum term of imprisonment of 10 years or more is
prescribed,” see 18 U.S.C. § 3142(e)(3)(C), and therefore gives rise to a presumption of
detention.

              The defendant faces a mandatory minimum sentence of five years’
imprisonment and up to 20 years’ imprisonment. The prospect of a lengthy term of
incarceration may reasonably incentivize the defendant to flee and thus establishes the
defendant’s status as a serious risk of flight. United States v. Dodge, 846 F. Supp. 181, 184-
85 (D. Conn. 1994) (possibility of a “severe sentence” heightens the risk of flight).




                                              4
  Case 1:20-mj-00402-SJB Document 3 Filed 06/01/20 Page 5 of 6 PageID #: 11



       B.     The Weight of the Evidence

               The weight of the evidence in this case is overwhelming. The defendant was
caught on camera firebombing an NYPD vehicle. Even more, the defendant, after being
advised of and waiving her Miranda rights, admitted to possessing the Molotov cocktail and
throwing it at the NYPD vehicle. Shader further admitted to resisting arrest and that she bit
one of the police officers on the leg. Moreover, the defendant was arrested with clothes that
are consistent with the clothes that the defendant is wearing in the video.
       C.     The Defendant’s History and Characteristics

               Since 2011, the defendant has travelled the country committing various
crimes, which include acts of violence and resisting arrest. The defendant has been arrested
11 times in 11 different states. The defendant’s convictions include: (i) a March 2013
conviction in Austin, Texas for assault causing bodily injury, in violation of Texas Penal
Code § 22.01(a)(1); (ii) a February 2017 conviction in Shawnee, Oklahoma for possession of
a controlled substance in which she was sentenced to 60 days’ imprisonment; and (iii) a
January 2019 conviction in Waterford, Connecticut for interference with an officer, in
violation of Connecticut Code § 53a-167a.
               None of these convictions has dissuaded the defendant from continuing to
commit crimes, nor from escalating her crimes to the point where her actions could have
seriously injured or killed four police officers and numerous bystanders in the vicinity of
where she threw the Molotov cocktail.
                Although the defendant has not served a significant prison term yet, she has
demonstrated, at every turn, disregard and contempt for the judicial system and for the law-
abiding public. Moreover, the defendant has previously had at least one bench warrant
issued for failure to appear in court, further demonstrating her disregard for the judicial
system. Accordingly, the defendant’s history and characteristics further confirm that she
presents a substantial risk of flight and danger to the community.
       D.     The Nature and Seriousness of the Danger to the Community Posed by
              Release

              As discussed above, the defendant poses a severe and ongoing risk to the
community. The defendant has already shown an interest in conducting violent attacks
against the NYPD and has been successful in causing damage and destruction. The
defendant’s criminal history shows a complete lack of respect for the law and for law
enforcement officials. Nothing in the defendant’s history shows that, if placed on pretrial
release, she would comply with the law or with any release conditions. Accordingly, amid
the ongoing social unrest in New York City, the government respectfully submits that this
defendant’s history suggests that, if placed on pretrial release, she would return to rioting,
destroying property, and endangering others.



                                               5
  Case 1:20-mj-00402-SJB Document 3 Filed 06/01/20 Page 6 of 6 PageID #: 12



IV.    Conclusion

              For all of the foregoing reasons, including the legal presumption that there is
no set of conditions that will reasonably assure the defendant’s appearance or the safety of
the community, the government respectfully submits that the Court should thus enter
permanent orders of detention pending trial.

                                                   Respectfully submitted,

                                                   RICHARD P. DONOGHUE
                                                   United States Attorney

                                            By:     /s/
                                                   Ian C. Richardson
                                                   Jonathan E. Algor
                                                   Assistant U.S. Attorneys
                                                   (718) 254-7000


cc:    Clerk of Court (by ECF)




                                               6
